Name: Commission Regulation (EEC) No 4262/88 of 21 December 1988 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the Supplementary Trade Mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 376 /29 COMMISSION REGULATION (EEC) No 4262/88 of 21 December 1988 amending Regulation (EEC) No 641 /86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession THE COMMISSION OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , organization of the market in products processed from fruit and vegetables ( 7 ), as last amended by Regulation (EEC) No 2247/ 88 ( 8 ); Whereas these estimates enable the indicative ceilings for the products in question to be fixed for 1989 ; whereas such ceilings must , pursuant to Article 251 (2 ) of the Act of Accession, reflect a certain progress in relation to traditional trade flows, so as to ensure a harmonious and gradual opening up of the market ; whereas , to this end, the indicative ceilings should be raised by 50 % for 1989 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables , Having regard to Council Regulation (EEC) No 569 / 86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade (*), as amended by Regulation (EEC) No 3296 / 88 ( 2 ), and in particular Article 7 ( 1 ) thereof, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 3792 / 85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ( 3 ), as last amended by Regulation (EEC) No 3296/ 88 , and in particular Article 5(1 ) thereof, Whereas Commission Regulation (EEC) No 574/ 86 (4 ), as last amended by Regulation (EEC) No 3296 / 88 , lays down the detailed rules for the application of the supplementary trade mechanism; Article 1 Regulation (EEC) No 641 / 86 is hereby amended as follows: 1 . Article 1 ( 1 ) is replaced by the following: '1 . The indicative ceilings provided for in Article 25 1 ( 1 ) of the Act ofAccession are set out in theAnnex for the period 1 January to 31 December 1989 .' 2 . The Annex is replaced by the Annex to this Regulation . Whereas Commission Regulation (EEC) No 641 / 86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession ( s ), as last amended by Regulation (EEC) No 2395 / 88 ( 6 ), fixed , inter alia, in respect of certain products processed from fruit and vegetables , the indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession for the period 1 January to 31 December 1988 ; Whereas the forward estimates relating to the products in question have been drawn up in accordance with the procedure provided for in Article 22 of Council Regulation (EEC) No 426 / 86 of 24 February 1986 on the common Article 2 This Regulation shall enter into force on 1 January 1989 . (*) OJ No L 55 , 1 . 3 . 1986 , p. 106 . ( 2 ) OJ No L 293 , 27. 10 . 1988 , p. 7 , ( 3 ) OJ No L 367 , 31 . 12 . 1985 , p. 7 . ( 4 ) OJ No L 57 , 1 . 3 . 1986 , p . 1 . ( s ) OJ No L 60 , 1 . 3 . 1986 , p . 34. ( 6 ) OJ No L 205 , 30 . 7 . 1988 , p . 81 . ( 7 ) OJ No L 49 , 27 . 2 . 1986 , p . 1 . ( ¢) OJ No L 198 , 26 . 7 . 1988 , p . 21 . 31 . 12 . 88No L 376 /30 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Commission Frans ANDRIESSEN Vice President 31 . 12 . 88 Official Journal of the European Communities No L 376 / 31 ANNEX 'ANNEX (tonnes) CN code Description Indicativeceiling 1 2 3 276 Fruit and nuts , provisionally preserved ( for example, by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption :  Cherries  Strawberries   Blackcurrants   Raspberries  - Other   Apricots 38 Jams , fruit jellies , marmalades , fruit or nut puree and fruit or nut pastes , being cooked preparations , whether or not containing added sugar or other sweetening matter 235 0812 0812 10 00 0812 20 00 0812 90 50 0812 90 60 0812 90 90 0812 90 10 2007 2008 2008 20 91 2008 20 99 2008 30 51 2008 30 55 2008 30 59 2008 30 71 2008 30 75 2008 30 79 2008 30 91 2008 30 99 2008 40 59 2008 40 91 2008 40 99 2008 50 61 2008 50 69 2008 50 71 2008 50 79 2008 50 91 2008 50 99 2008 60 71 2008 60 79 2008 60 91 2008 60 99 2008 70 69 2008 70 91 2008 70 99 Fruit , nut and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar ot other sweetening matter or spirit , not elsewhere specified or included :     Of 4,5 kg or more     Of less than 4,5 kg     Grapefruit segments     Mandarins (including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids     Other     Grapefruit segments     Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids     Other    Of 4,5 kg or more _ _ _ _ Of less than 4,5 kg     Other     Of 4,5 kg or more     Of less than 4,5 kg     With a sugar content exceeding 13% by weight     Other     With a sugar content exceeding 15% by weight     Other     Of 4,5 kg or more     Of less than 4,5 kg _ _ _ _ _ Sour cherries (Prunus cerasus)      Other      Sour cherries (Prunus cerasus)      Other     Other     Of 4,5 kg or more     Of less than 4,5 kg No L 376 / 32 Official Journal of the European Communities 31 . 12 . 88 1 2 3 2008 80 50    Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 80 70    Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 80 91 _ _ _ _ Of 4,5 kg or more 2008 80 99     Of less than 4,5 kg 2008 92 50      In immediate packings of a net content exceeding 1 kg 2008 92 71       Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits 2008 92 79 - - - Other 2008 92 91      Of 4,5 kg or more 2008 92 99      Of less than 4,5 kg  º 1 541 2008 99 41 _____ Ginger 2008 99 43      Grapes 2008 99 45      Plums 2008 99 49      Other 2008 99 51      Ginger 2008 99 53 _____ Grapes 2008 99 55      Plums 2008 99 59      Other 2008 99 71       Of 4,5 kg or more 2008 99 79       Of less than 4,5 kg 2008 99 99      Other 2009 Fruit juices ( including grape must) and vegetable juices , unfermented and not containing added spirit , whether or not containing added sugar or other sweetening matter: 2009 20 11    Of a value not exceeding Ecu 30 per 100 kg net weight 2009 20 19    Other 2009 20 91    Of a value not exceeding Ecu 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 2009 20 99    Other 2009 30 11    Of a value not exceeding Ecu 30 per 100 kg net weight 2009 30 19    Other 2009 30 31     Containing added sugar 2009 30 39     Other 2009 30 91      With an added sugar content exceeding 30 % by weight 2009 30 95      With an added sugar content not exceeding 30 % by weight 2009 30 99      Not containing added sugar 2009 40 11    Of a value not exceeding Ecu 30 per 100 kg net weight 2009 40 19    Other 2009 40 30    Of a value exceeding Ecu 30 per 100 kg net weight , containing added sugar 2009 40 91     With an added sugar content exceeding 30 % by weight 2009 40 93 _ _ _ _ With an added sugar content not exceeding 30 % by weight 31 . 12 . 88 Official Journal of the European Communities No L 376 /33 1 2 3 2009 40 99     Not containing added sugar 2009 70 11 _ _ _ Of a value not exceeding Ecu 22 per 100 kg net weight 2009 70 19    Other 2009 70 30    Of a value exceeding Ecu 18 per 100 kg net weight , containing added sugar 2009 70 91     With an added sugar content exceeding 30 % by weight I 2009 70 93     With an added sugar content not exceeding 30 % by weight 2009 70 99     Not containing added sugar I 2009 80 11     Of a value not exceeding Ecu 22 per 100 kg net weight 2009 80 19     Other 2009 80 31     Of a value not exceeding Ecu 30 per 100 kg net weight 2009 80 39     Other I 2009 80 50     Of a value exceeding Ecu 18 per 100 kg net weight, containing added sugar 2009 80 61      With an added sugar content exceeding 30 % by weight 2009 80 63 _____ With an added sugar content not exceeding 30% by weight 2009 80 69      Not conatining added sugar I 2009 80 80     Of a value exceeding Ecu 30 per 100 kg net weight , containing added sugar 2009 80 91 _____ With an added sugar content exceeding 30 % by weight || 2009 80 93 2009 80 85      With an added sugar content not exceeding 30 % by weight       Juice of fruit of the species vaccinium marcocarpon 900 2009 80 99 ______ Other || 2009 90 11     Of a value not exceeding Ecu 22 per 100 kg net weight 2009 90 19 - Other 2009 90 21     Of a value not exceeding Ecu 30 per 100 kg net weight 2009 90 29     Other \ 2009 90 31     Of a value not exceeding Ecu 1 8 per 1 00 kg net weight and with an added sugar content exceeding 30 % by weight 2009 90 39     Other 2009 90 41 ______ Containing added sugar 2009 90 49 ______ Other 2009 90 51       Containing added sugar 2009 90 59 ______ Other 2009 90 71       With an added sugar content exceeding 30 % by weight 2009 90 73       With an added sugar content not exceeding 30% by weight 2009 90 79 ______ Not containing added sugar 2009 90 91       With an added sugar content exceeding 30 % by weight 2009 90 93       With an added sugar content not exceeding 30 % by weight 2009 90 99       Not containing added sugar' -